                      Case 1:20-cv-05237-ER Document 17 Filed 10/30/20 Page 1 of 2




                                              THE CITY OF NEW YORK                                           LEO T. ERNST
                                                                                         Labor and Employment Law Division
JAMES E. JOHNSON                             LAW DEPARTMENT                                          Phone: (212) 356-2549
Corporation Counsel                              100 CHURCH STREET                                      Fax: (212) 356-2438
                                                 NEW YORK, NY 10007                                Email: lernst@law.nyc.gov

                                                                      October 30, 2020
         By ECF
         Honorable Edgardo Ramos
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007
                                       Re: Melius v. New York City Council and Andy King
                                           20 Civ. 5237 (ER) (SLC)
                                           Our No. 2020-024687
         Dear Judge Ramos:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel for the City of New York, attorney for defendant New York City Council
         (“Defendant” or “Council”) in the above-referenced action. Defendant writes to respectfully
         explain its reasons for redacting certain portions of its answer to the Complaint, and to request
         permission to file a complete answer under seal. In response to the Council’s request for
         plaintiff’s consent to the request, plaintiff stated that she could not take a position on the
         proposed redactions until after she reviewed them, however defendant was not able to provide
         them to plaintiff in advance of filing. Co-defendant Andy King did not respond to the Council’s
         October 26, 2020 email seeking to ascertain King’s position on the request.

                         There have been multiple confidential investigations conducted by the Council
         into allegations of misconduct against Councilmember King. Many of the allegations contained
         in the Complaint refer to King’s former staff members by name who participated in or were a
         subject of one or more of these confidential investigations concerning allegations against then-
         Councilmember King. Those individuals’ identities have not been made public, and were
         anonymized in the Council’s Committee on Standards and Ethics’ reports following the
         investigations. The Council is under a continuing obligation to protect the identities of those
         individuals and preserve the confidentiality of the information they provided or that was
         uncovered in connection with the investigations and subsequent hearings, but is unable to
         respond to certain of the Complaint’s allegations without explicitly or tacitly revealing those
         individuals’ identities.

                        Defendant Council, having filed a partially-redacted answer, is prepared to file its
         full and unredacted answer to the Complaint under seal and to transmit a confidential hard copy
         of the unredacted answer to the Court once permission to do so is granted. Pursuant to the
          Case 1:20-cv-05237-ER Document 17 Filed 10/30/20 Page 2 of 2

HONORABLE EDGARDO RAMOS
United States District Judge
Melius v. New York City Council and Andy King
20 Civ. 5237 (ER) (SLC)
October 30, 2020
Page 2


Southern District’s Electronic Case Filing Rules & Instructions, Rule 6.9, the Council requests
that access to the document be restricted under the “Selected Parties” designation, such that only
attorneys who have appeared in the case and court personnel will be able to view the document.

               Thank you for your consideration of this request.


                                                    Respectfully submitted,



                                                             /s/ Leo T. Ernst
                                                              Leo T. Ernst
                                                     Assistant Corporation Counsel
cc:    Kevin Mintzer, P.C. (By ECF)
